Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
IT IS HEREBY STIPULATED by and between the undersigned, subject to the approval of the Court, that the merchandise invoiced as Alizarine Sapphire Blue CBB 45%, contained in one drum number 72783, at $1.90 per pound, has been appraised at $7,497 per pound, net weight, less 1%, less cost of drum at $5.90, drum appraised at $5.90.
IT IS FURTHER STIPULATED that at the time of exportation of such merchandise, similar competitive merchandise was freely offered for sale and sold pursuant to the provisions of Section 402 (G), Tariff Act of 1930, at $4.41 per pound net weight, less 1 %, less cost of drum at $5.90.
It is agreed that this case shall be submitted for decision on the above stipulation.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the alizarine sapphire blue CBB 45% contained in drum 72783, and that such value was $4.41 per pound net weight, less 1 per centum, less cost of drum at $5.90.
Judgment will be rendered accordingly.